— Action at law. The complaint demands judgment for a sum of money only. Defendant-respondent in his answer pleaded an equitable counterclaim, which he also invoked as a defense. Order dated December 4, 1941, denying motion of plaintiff-appellant for a prior and separate trial of defendant-respondent’s equitable counterclaim, and order dated January 27, 1942, denying a similar motion made by defendant-appellant, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.